         Case 2:19-mj-03108-DUTY Document 1 Filed 07/30/19 Page 1 of 1 Page ID #:1


                                                                                   ~-~lL


                                                                           ~OI9 ,!IL 30 AM [~= 3
                                                                                  ,          _
                                                                                ... ~'~ i;~3,,v --
                                    UNITED STATES DISTRICT COQ
                                   CENTRAL DISTRICT OF CALIFO                  A--- ~                   ~ ~`-
                                                            CASE NiJMBER

                                            ey i
         V ~; ~ e c!~ S~ c~~ e s o f r~rn     pLa~Tr~F~s>
                           ~.
               S T e~.~~   L~w~S CW~e~r~
                                                                            AFFIDAVIT RE
                                            DEFENDANT(S).             OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: t n d i ct r~ e r~ ~
in the        N ~ f ~- ~ R r ~          District of  ~ l d.b o~ rn o,            on                  y12~ ~°l
at               ❑ a.m. / ❑ p.m. The offense was allegedly committed on or about                     l $ ~(~
in violation of Title              ~~               U.S.C., Sections) ~ 2-'~( 5                        ~l
to wit: ~ Q ~ o .n :r, ~n ~ s S ~ c s ~ o ~ o.~ o~ f i r,e a rw,

A warrant for defendant's arrest was issued by:

Bond of$                                was Qset /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and correct to  ~" ~~ ~       no~+ledge.
                                                  Y° ~'~.                 2j~ (
Sworn to e~ore me, and subscri ed in        y pre n e ~ U :• ~'~          ~"' l                                 , by
                                                             . ~
                                                                      ~'
                                                      ~'~ ~~'~   eputy Clerk.
                                                           1202


                                                               .j~v~~ ~ Pe defs~ n
Si    ture of Agent                                           Print Name of Agent


        ~r ~=                                                    ~S,~~U~~ Pa~~.~
Agency                                                        Title


CR-52(05/98)                           AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
